DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette et al. US 20160261510 in view of Pan et al. US 20190158415.

Regarding claim 1, A data flow classification device (transport manager system, Figure 2A, B), comprising: a forwarding circuit including: a first storage circuit configured to store a lookup table which stores identification information of multiple data flows and classifications of the multiple data flows (one or more of the policies for one or more data flows, Figure 2A, B, element 216, stored in the storage, Figure 2, element 208); a classification circuit (the flow detector, Figure 2A, B) coupled with a data flow input (network interface, element 202) and the first storage circuit (storage, element 208), the classification circuit configured to receive a first data flow from the data flow input and search the identification information of the multiple data flows in the lookup table for first identification information of the first data flow (the flow detector monitors a plurality of data flows and selects one or more of the data flows for further processing/management based on the one or more of the policies, Figure 2A, B, element 216, stored in the storage, Figure 2, element 208, para. 0036, selective packet data flows may be identified for further processing by the flow detector system based on configured policies or templates characterizing the data flows traversing the data networks such as the flow detector can measure the average throughput, delivered data volume, duration, and other characteristics of the data flow, para. 0042), 
on condition that the first identification information is included in the lookup table, the classification circuit determining classification of the first data flow according to the classifications of the multiple data flows included in the lookup table (data flows traversing through one or more networks are monitored by monitoring the network layer (e.g., IP) and the transport layer (e.g. the TCP/IP portions of packets) that pass through, para. 0056, based on a set of flow classification policies in storage, the flow detector selects a particular data flow for closer inspection and management, para. 0057, specific flow types (e.g., elephant flows) of packets flowing through the data networks may be determined based on packet network and transport layer headers of the packets such as combinations of IP source and destination addresses, transport control protocol (TCP) or User Datagram Protocol (UDP) source and destination ports, protocols, para. 0043) and outputting the first data flow to a buffer circuit (the flow detector determines that a flow satisfies the policy criteria of an elephant flow, and informs the transport manager system of detected flows that match one or more classification templates so that the detected flows are processed such as pacing the flow rate to reduce the delivery rate of the flows where in pacing mode, the transport manager system adjusts its egress interface throughput capacity for a flow according to the congestion level, pacing the delivery of the data flow by reducing a rate at which the data flow is being delivered to the second network equipment by buffering data associated with the data flow in a queue, para. 0053, 0075);
 and on condition that the first identification information is not included in the lookup table, the classification circuit treating the classification of the first data flow as a predetermined classification and outputting the first data flow to the buffer circuit (the flow detector determines a particular data flow does not need closer inspection and management and is forwarded without processing, Figure 5, element 504 “No”, para. 0046); and a data flow information acquiring circuit configured to acquire at least a part of the first data flow to obtain the first identification information and first traffic information of the first data flow (flow detector detects specific types of packets flowing through the data networks based on packet network and transport layer headers of the packets such as combinations of IP source and destination addresses, transport control protocol (TCP) or User Datagram Protocol (UDP) source and destination ports, protocols, para. 0043); and a configuring circuit including: a second storage circuit coupled to the data flow information acquiring circuit, the second storage circuit configured to store a data flow information table which stores the identification information of the multiple data flows and traffic information of the multiple data flows, in which the identification information of the multiple data flows includes the first identification information and the traffic information of the multiple data flows includes the first traffic information (the storage stores one or more policies for selecting and/or determining which packet data flows should be managed and the flow detector monitors a plurality of data flows, and selects one or more of the data flows for further processing/management based on the one or more of the policies 216 stored in the storage, para. 0035-0036).
Burnette does not explicitly disclose an elephant-flow traffic threshold adjustment circuit coupled to the buffer circuit, the elephant-flow traffic threshold adjustment circuit configured to determine an elephant- flow traffic threshold according to a variation in a relation between a target queue state and a current queue state of the buffer circuit; and a classification decision circuit coupled to the elephant-flow traffic threshold adjustment circuit, the second storage circuit, and the first storage circuit, the classification decision circuit configured to determine the classifications of the multiple data flows stored in the lookup table of the first storage circuit according to a variation in a relation between the traffic information of the multiple data flows and the elephant-flow traffic threshold.
Pan discloses a network device maintains a list, Figure 3, element 304, of identities, e.g., source IP addresses (or other 5-tuple identifiers), of traffic flows that qualify as elephant flows for the network device, para. 0055.  Pan discloses the network device maintains quantitative statistics based on a number of IP packets that have been received for each traffic flow feeding queue and when the quantitative statistics associated with a given traffic flow/source of the traffic flow exceed or rise above a threshold indicative of an elephant flow, network device identifies or marks that traffic flow as an elephant flow, para. 0016.  Pan discloses a fair rate to be applied to elephant flows among the multiple traffic flows, to cause a current length of the queue to converge to a target queue length over time and the fair rate is updated based on the current queue length, if the current queue length is increasing or decreasing from the  previous queue length and a deviation of the queue length from the target queue length, para. 0020.  Before the filing of the invention it would have been obvious to modify Burnette to include Pan’s elephant flow determination and rate determination based on previous, current and target queue lengths.  One of ordinary skill in the art would be motivated to do so for fast and effective congestion control, para. 0002.

Regarding claim 2, The data flow classification device of claim 1, wherein the identification information of each of the multiple data flows includes: a destination Internet Protocol (IP) address; a source IP address; a protocol; a destination port; and a source port (flow detector detects specific types of packets flowing through the data networks based on packet network and transport layer headers of the packets such as combinations of IP source and destination addresses, transport control protocol (TCP) or User Datagram Protocol (UDP) source and destination ports, protocols, para. 0043).

Regarding claim 3, The data flow classification device of claim 1, wherein each packet of the first data flow includes the first identification information; search the identification information of the multiple data flows in the lookup table for the first identification information; and on condition that the first identification information is included in the lookup table, the classification of the first data flow relevant to the first identification information is included in the lookup table (based on a set of flow classification policies in storage, the flow detector selects a particular data flow for closer inspection and management, para. 0057, specific flow types (e.g., elephant flows) of packets flowing through the data networks may be determined based on packet network and transport layer headers of the packets such as combinations of IP source and destination addresses, transport control protocol (TCP) or User Datagram Protocol (UDP) source and destination ports, protocols, para. 0043).  Burnette does not disclose the classification circuit tags each packet of the first data flow with the classification of the first data flow stored in the lookup table.  Pan discloses the network device maintains quantitative statistics based on a number of IP packets that have been received for each traffic flow feeding queue and when the quantitative statistics associated with a given traffic flow/source of the traffic flow exceed or rise above a threshold indicative of an elephant flow, network device identifies or marks that traffic flow as an elephant flow, para. 0016.  Before the filing of the invention it would have been obvious to modify Burnette to include Pan’s elephant flow determination and rate determination based on previous, current and target queue lengths.  One of ordinary skill in the art would be motivated to do so for fast and effective congestion control, para. 0002.


Regarding claim 4, Burnette does not disclose the data flow classification device of claim 1, wherein the target queue state and the current queue state are indicative of a target queue length and a current queue length respectively, or the target queue state and the current queue state are indicative of a target queue queuing delay and a current queue queuing delay respectively.  Pan discloses the network device maintains quantitative statistics based on a number of IP packets that have been received for each traffic flow feeding queue and when the quantitative statistics associated with a given traffic flow/source of the traffic flow exceed or rise above a threshold indicative of an elephant flow, network device identifies or marks that traffic flow as an elephant flow, para. 0016.  Pan discloses a fair rate to be applied to elephant flows among the multiple traffic flows, to cause a current length of the queue to converge to a target queue length over time and the fair rate is updated based on the current queue length, if the current queue length is increasing or decreasing from the  previous queue length and a deviation of the queue length from the target queue length, para. 0020.  Before the filing of the invention it would have been obvious to modify Burnette to include Pan’s elephant flow determination and rate determination based on previous, current and target queue lengths.  One of ordinary skill in the art would be motivated to do so for fast and effective congestion control, para. 0002.
Regarding claim 15, The data flow classification device of claim 1 wherein on condition that the classification decision circuit determines that traffic of the first data flow is higher than the elephant-flow traffic threshold according to the first traffic information, the classification decision circuit determines that the classification of the first data flow is an elephant flow classification: and on condition that the classification decision circuit determines that the traffic of the first data flow is lower than the elephant-flow traffic threshold according to the first traffic information. the classification decision circuit determines that the classification of the first data flow is a non-elephant flow classification (a data flow is selected for management by a flow detector from a plurality of data flows, the data flow may be selected based on a determination that the data flow is an elephant flow when the data flow consumes a portion of network bandwidth that is greater than a threshold level or that has a data rate that exceeds a threshold amount, para. 0050, based on a set of flow classification policies, the flow detector determines that a flow satisfies the policy criteria of an elephant flow, para. 0057).


Allowable Subject Matter
Claims 5-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468